Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                            Page 1 of 12 PageID 48270


                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ALBERT G. HILL, III, individually as a                       §
Beneficiary of the Margaret Hunt Trust                       §
Estate, derivatively on behalf of the Margaret               §
Hunt Trust Estate, individually as a beneficiary             §
of the Haroldson Lafayette Hunt, Jr. Trust Estate,           §
and derivatively on behalf of the Haroldson                  §
Lafayette Hunt, Jr. Trust Estate,                            §
                                                             §
                 Plaintiff,                                  §
v.                                                           §        C.A. No. 3:07-CV-02020
                                                             §
WILLIAM SCHILLING, et al.,                                   §
                                                             §
                 Defendants.                                 §

         EMERGENCY MOTION TO STAY MEMORANDUM AND ORDER AND
                    INCORPORATED BRIEF IN SUPPORT

        Albert G. Hill, III (“Al III”)1 files this Emergency Motion to Stay the Memorandum and

Order (the “Order”) dated December 7, 2018, and docketed as Document 1919. Al III respectfully

shows as follows:

                                             INTRODUCTION

        After having first deferred to Texas courts to resolve whether the Settlement Agreement

and Final Judgment preclude Al III’s actions in those state courts, the Order enjoins him and others

from, among other things, appealing the state court’s recent orders. As a result, Al III is faced with

an impossible situation: risk contempt and protect his rights in state court or lose his rights in the

state court while he appeals the Order, with which Al III respectfully disagrees. For instance,

absent a stay pending appeal, Al III will lose his chance to appeal the state court orders. This result

is especially unjust because the state court appeal, Al III contends, will likely reverse the status


1
 The undersigned does not represent Erin Hill or the children of Al III and Erin. This Motion is not filed on their
behalf and is not intended to bind or speak for them in any way.
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                                 Page 2 of 12 PageID 48271


quo in the state Court that the injunction seeks to prematurely make permanent (i.e., a holding that

Al III is challenging “Hill Jr.’s Will”). At a minimum, Al III should be allowed to obtain appellate

review of the Order without irrevocably prejudicing his rights in the state court proceedings.

Accordingly, Al III requests that this Court stay or modify the Order pending appeal.

                                                 BACKGROUND

         On September 14, 2018, Washburne and Summers filed their second request to enjoin Al

III from asserting various positions in the probate case in Dallas County that was commenced

following the death of their father, Al Jr. (Doc. 1886.) On September 26, 2018, this Court deferred

ruling because of a pending objection “seeking relief in Probate Court that is identical to that

requested in this court.” (Doc. 1888.) The Court’s action in this regard was consistent with this

Court’s earlier ruling, on the first request by Washburne and Summers for injunctive relief, that it

“does not intend to engage in duplicative litigation, resulting in potentially conflicting rulings, or

risk interfering with the Probate Court’s jurisdiction.” (Doc. 1883 at 19 of 20.)

         On October 11, 2018, the Probate Court ruled on the pending objection. (Doc. 1896.) The

Probate Court found that certain – but not all – of Al III’s positions were construed as “contesting

the Will” of Al Jr. and that Al III should be precluded from taking those positions.2 On the same

day, the Probate Court admitted to probate a version of the alleged Last Will and Testament of

Albert G. Hill, Jr. dated December 20, 2014.




2
  Specifically, the Probate Court’s Order dealt with any assertion by Al III that: the will should not be admitted to
probate; Al Jr. lacked testamentary capacity when he signed the will; the signature on the will is not the Decedent’s
signature; the will was revoked; and Margaret Keliher is conflicted. The Probate Court’s Order does not preclude Al
III from contesting the purported exercise in the will of alleged powers of appointment or the purported termination
of certain trusts during Al Jr.’s lifetime. Litigation over those matters is ongoing in the Probate Court pursuant to this
Court’s Order of July 3, 2018 (Doc. 1883) and the Probate Court’s recognition that they do not constitute a “will
contest.”


                                                            2
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                  Page 3 of 12 PageID 48272


        In response to this Court’s Order of October 16, 2018 (Doc. 1897), Washburne and

Summers argued that the Probate Court’s October 11 Orders did not moot the relief they sought in

this Court and that this Court should enter a permanent injunction against Al III, his wife (Erin

Hill), and their children. (See Doc. 1900.)

        On October 25, 2018, Thomas Farrell appeared as counsel in the case for the first time for

Al III. (Doc. No. 1902.) Al III subsequently responded to the latest filings by Washburne and

Summers. (See Docs. 1909-10.)

        On December 7, 2018 this Court entered the Order. (Doc. 1919.) Among other things, the

Order: enjoined “Al III, Erin Hill, Albert G. Hill, IV, Nance Haroldson Hill, and CMH, and their

officers, agents, servants, employees, and attorneys, and other persons who are in active concert

or participating with them, directly or indirectly” (the “Enumerated Persons”) from contesting Hill

Jr.’s Will in any manner; enjoined the Enumerated Persons from appealing the October 11 probate

orders; and ordered the Enumerated Persons to dismiss or withdraw the Will Contest in Probate

Court in PR-17-04117-2.

        Separately, the Order singled out Al III’s counsel Thomas Farrell, Emil Lippe, Jr., and their

respective law firms, ordering that they dismiss or withdraw the Will Contest in Probate Court in

PR-17-04117-2 and provide proof of such dismissal or withdrawal. The Order also enjoined them

from “filing, pursuing, or prosecuting any action in law or in equity, in state or federal court, for

or on behalf of the Enumerated Persons, or any person or entity related to or in privity with them,

relating to any claim that violates the terms of the Settlement Agreement or Final Judgment.”

                                          ARGUMENT

        “While an appeal is pending from an interlocutory order or final judgment that grants,

continues, modifies, refuses, dissolves, or refuses to dissolve or modify an injunction, the court

may suspend, modify, restore, or grant an injunction on terms for bond or other terms that secure

                                                 3
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                    Page 4 of 12 PageID 48273


the opposing party’s rights.” FED. R. CIV. P. 62(d). In deciding whether a stay of an injunction is

appropriate pending appeal, the Court should consider the following criteria: “(1) [w]hether the

movant has made a showing of likelihood of success on the merits; (2) [w]hether the movant has

made a showing of irreparable injury if the stay is not granted; (3) [w]hether the granting of the

stay would substantially harm the other parties; and (4) [w]hether the granting of the stay would

serve the public interest.” In re First S. Sav. Ass’n, 820 F.2d 700, 704 (5th Cir.1987) (citing Ruiz

v. Estelle, 666 F.2d 854, 856 (5th Cir.1982)). Because the factors are not applied “in a rigid

mechanical fashion, . . . the movant need only present a substantial case on the merits when a

serious legal question is involved and show that the balance of equities weighs heavily in the favor

of granting the stay.” Reading & Bates Petroleum Co. v. Musslewhite, 14 F.3d 271, 272 (5th Cir.

1994) (quotation omitted). In this case, each of these criteria are satisfied.

        (a) Al III will be irreparably injured because his right to appeal the October
            probate court orders will expire.

        Al III addresses the irreparable injury inquiry first. A person suffers irreparable injury if he

is improperly enjoined from asserting his legal rights. Id. In Reading & Bates Petroleum Co. v.

Musslewhite, the Fifth Circuit stayed an order enjoining an attorney from prosecuting state court

claims, which placed him “between a rock and a hard place.” Id. The Fifth Circuit explained the

necessity for the stay: The attorney could comply with the contempt order and dismiss the state

proceeding, rendering moot his arguments that justified the state proceeding, or spend time in

custody and face irreparable harm if it was ultimately determined the contempt order was

improper. Id.; see also United States v. Baylor Univ. Med. Ctr., 711 F.2d 38, 40 (5th Cir. 1983)




                                                   4
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                   Page 5 of 12 PageID 48274


(finding a “rock and a hard place” justifying a stay where hospital risked losing Medicare and

Medicaid funds if it refused to comply with an order that it was appealing).

        Musslewhite is similar to the present case. Al III—and his counsel—are also “between a

rock and a hard place,” because Al III faces irreparable harm if the Order is not stayed pending its

appeal. On the one hand, the Order requires him to dismiss certain state court claims and prevents

him from appealing the state court orders. Even without the requirement to dismiss or withdraw

his claims, during an appeal to reverse the Order, Al III would lose his right to appeal the state

court orders. See e.g., TEX. R. APP. P. 38.8 (appellate court may dismiss an appeal for want of

prosecution if an appellant fails to timely file a brief). On the other hand, if Al III continues his

appeal or other actions in state court, he may be in contempt of this Court’s Order. But if his

challenges have merit, and Al III is not contesting Hill, Jr.’s Will or violating the Final Judgment

or Settlement Agreement, then he would have violated a federal order likely rendered moot.

Because Al III would lose his rights in state court by complying with the Order pending its appeal,

Al III would be irreparably injured if a stay is not granted pending an appeal of the Order.

        (b) Al III is likely to succeed on the merits because his actions in state court are not
            precluded or waived, and the Order contains reversible errors.

        Al III is likely to succeed on the appeal of this Court’s Order because: (i) Al III’s actions

in the probate court do not violate the Settlement Agreement and Final Judgment; (ii) the Order

and injunction lack specificity and affect Al III’s right to due process; and (iii) the Order grants

relief which was not requested by any party and of which Al III had inadequate notice.

               (i)     Al III’s actions in the probate court do not violate the Settlement
                       Agreement and Final Judgment.

        First, Al III believes that he will prevail with respect to his arguments in pleadings related

to and preceding the Order, including that there is no basis for a drastic no-appeal injunction, and

that a holding that Al III is “contesting” Al Jr.’s Will improperly presupposes that the will being

                                                  5
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                         Page 6 of 12 PageID 48275


probated is, in fact, Al Jr.’s valid last will and testament.3 Because this Court has already

considered those arguments, Al III will not repeat them here. Al III notes, however, that for

purposes of the “likelihood of success on the merits” requirement, the Fifth Circuit has explained

“that on motions for stay pending appeal the movant need not always show a ‘probability’ of

success on the merits; instead, the movant need only present a substantial case on the merits when

a serious legal question is involved and show that the balance of the equities weighs heavily in

favor of granting the stay.” Ruiz v. Estelle, 650 F.2d 555, 565 (5th Cir. 1981) (citations omitted).

At a minimum, Al III has presented a “substantial case on the merits” with respect to the Order

and a stay is therefore appropriate. See id.

                (ii)     The Order lacks necessary specificity.

        Second, every order granting an injunction must “state its terms specifically; and . . .

describe in reasonable detail—and not by referring to the complaint or other document—the act or

acts restrained or required.” FED. R. CIV. P. 65(d)(1)(B-C). This requirement is strictly construed

in the Fifth Circuit. Fed. Trade Comm’n v. Southwest Sunsites, Inc., 665 F.2d 711, 723 (5th Cir.

1982) (noting that requirement “may seem overly technical, but it would allow the parties to

interpret the injunction from the ‘four corners of the order’ as required by Rule 65(d)”) (quotation

omitted).

        In this case, the Order enjoins Al III’s counsel from “filing, pursuing, or prosecuting any

action in law or in equity, in state or federal court, for or on behalf of the Enumerated Persons, or

any person or entity related to or in privity with them, relating to any claim that violates the terms

of the Settlement Agreement or Final Judgment.” (Doc. 1919.) It similarly enjoins the Enumerated

Persons from “violating the Final Judgment (Doc. 999) or breaching the Settlement Agreement



3
        Al III incorporates by reference the arguments made in Doc. Nos. 1893-1895 and 1909-1910.
                                                      6
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                   Page 7 of 12 PageID 48276


(Doc. 879) by: contesting Hill Jr.’s Will in any manner, including, without limitation [certain listed

actions].” (Doc. 1919.)

        The Order lacks the specificity required by FED. R. CIV. P. 65 because, in addition to certain

specified actions, it enjoins conduct vaguely “relating to any claim that violates the terms of the

Settlement Agreement or Final Judgment” or that is “contesting Hill Jr.’s Will.” Furthermore,

determining whether an action is enjoined requires the interpretation of the 44-page Final Order

and a 27-page (excluding exhibits) Settlement Agreement. The Order’s reliance on the Settlement

Agreement and Final Judgment violates the Federal Rules’ prohibition on referencing outside

documents in an order granting injunctive relief. See FED. R. CIV. P. 65(d)(1)(C).

        Furthermore, when, as here, the referenced terms are “hotly contested” and their meaning

is subject to dispute, it is even more important not to predicate potential contempt proceedings on

reference to outside documents. In another case, this Court reasoned:

        The Agreed Restraining Orders that form the basis for Plaintiffs’ Motion violate
        Rule 65(d)(1)’s express prohibition against reference to other documents by
        referring to a number of documents, including prior restraining orders, the
        Designated Client List, and the noncompete and confidentiality employment
        agreements, the scope and meaning of which are hotly contested in this case. The
        reason for this prohibition is quite simple: Due process, at a minimum, mandates
        that a person be put on sufficient notice of the conduct or acts that are prohibited,
        restrained, or required, and the most effective and practical way to accomplish this
        objective is to require the operative language to be set forth in the document
        granting injunctive relief.

Orchestrate Hr, Inc. v. Trombetta, No. 3:13-CV-2110-L, 2016 WL 3179967, at *9, 2016 U.S. Dist.

LEXIS 74489, at *29 (N.D. Tex. June 8, 2016) (J. Lindsay) (emphasis added). The Order’s vague

terms and reference to the Settlement Agreement and Final Judgment alone justify a stay of the

Order pending its appeal.




                                                  7
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                    Page 8 of 12 PageID 48277


               (iii)   The Order grants relief which was not requested and of which Al III had
                       inadequate notice, constitutes an advisory opinion, and is not necessary.

        Litigants must be given notice of the potential scope of an injunction. See, e.g., Qureshi v.

U.S., 600 F.3d 523, 526 (5th Cir. 2010) (citing W. Water Mgmt., Inc. v. Brown, 40 F.3d 105, 109

(5th Cir.1994) (the expansion of an injunction without “appropriate notice and an opportunity for

hearing” was an abuse of discretion)). Such notice and a proper hearing “are mandatory and

constitutionally derived,” and should be rigorously enforced where an individual will be

permanently enjoined. Id.

        In this case, the Order grants relief that Al III did not have adequate notice of, meaning that

he could not defend against it. In particular, the Order enjoins the “filing, pursuing, or prosecuting

any action in law or in equity, in state or federal court, for or on behalf of the Enumerated Persons,

or any person or entity related to or in privity with them, relating to any claim that violates the

terms of the Settlement Agreement or Final Judgment.” (ECF. 1919.) Al III had no notice that this

broad injunction would be at stake, because it was never requested. And the Order singles out Al

III’s counsel, Thomas Farrell, even though he appeared in this case after the filing of the motion

that precipitated the Order. (Compare ECF 1886 with ECF 1902.)

        Relatedly, because the broad actions enjoined did not relate to issues briefed by the parties,

or which were the subject of a live controversy, the injunction amounts to an advisory opinion. See

In re Stewart, 647 F.3d 553, 557, n.25, 558 n.30 (5th Cir. 2011) (vacating injunction limiting

filings in other cases because, among other things, party “did not request the injunction at issue”

and “has not taken a position on . . . it in these proceedings”) (citing Baker v. Carr, 369 U.S. 186,

204 (1962)).

        Finally, to the extent that the Order enjoins taking judicial action “relating to any claim that

violates the terms of the Settlement Agreement or Final Judgment” is meant to prevent violations


                                                   8
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                   Page 9 of 12 PageID 48278


of the those documents, the Order is unnecessary because an existing order—the Final Judgment—

already speaks to what is prohibited and contains its own enforcement mechanisms. Accordingly,

Al III is likely to succeed on his appeal of this Court’s Order.

        (c) A stay would not substantially harm the other parties because it would cause a
            relatively brief delay.

        A stay of the Order pending appeal would not substantially harm Washburne, Summers, or

any related party. Courts consider the underlying relief and length of the dispute to determine

whether a party would be substantially harmed by a stay. See e.g., Musslewhite, 14 F.3d at 272

(“[O]ur stay could not possibly have caused ‘substantial harm’ . . . , in light of the fact that the

controversy . . . has been going on for more than ten years.”); United States v. Baylor Univ. Med.

Ctr., 711 F.2d 38, 40 (5th Cir. 1983) (“Although HHS certainly has a right to proceed with its

investigatory duties in a forthright manner, when its very authority is at issue, a delay of the

investigation pending appeal will not substantially harm the investigatory process.”).

        First, any alleged financial harm caused by a stay, such as attorneys’ fees arising from the

state court action while the appeal of the Order is pending, would be readily calculable and could

even be secured by a bond. Second, the risk that the Probate Court’s October 11, 2018 orders are

reversed (that is to stay, that errors of law or fact are corrected) is not a “harm” but rather proper

judicial process. Third, as the Order recognized, the Court has been aware of the Hill family dispute

since 2007. The relatively brief delay of a stay cannot cause substantial harm since the dispute

“has been going on for more than ten years.” Musslewhite, 14 F.3d at 272. Similarly, in comparison

to the substantial assets at stake, a delay in effectuating the Order’s injunctions will not cause

substantial harm. See Baylor Univ. Med. Ctr., 711 F.2d at 40.




                                                  9
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                   Page 10 of 12 PageID 48279


        (d) A stay would serve the public interest.

        A stay’s impact on the public interest is more closely analyzed “when the court’s judgment

involves public rights, or the private rights of many individuals” such as issues of federalism. In

re Texas Equip. Co., Inc., 283 B.R. 222, 228 (Bankr. N.D. Tex. 2002) (“It is difficult to envision

any public interests involved in the present case as this case merely involves the private rights of

two claimants to property.”). However, the public interest may be involved when legal issues that

impact “federal and/or state relations.” Nevada v. U.S. Dept. Labor, No. 4:16-CV-00731, 2018

WL 2020674, at *4, 2018 U.S. Dist. LEXIS 73970, at *14-15 (E.D. Tex. May 1, 2018). To the

extent the public interest is affected, a stay would serve the public interest because it preserves Al

III’s legal rights in federal and state courts. And, as noted previously, this Court previously

indicated a deference to the state probate proceeding, allowing the state court to rule. It would be

unjust to not allow Texas state appellate courts to review those very orders. Otherwise, Texas state

courts may well be “stuck” with orders that, had they been appealed, would have been reversed.

Lastly, courts have granted stays under similar circumstances, indicating that the mere fact that a

litigation is long running does not justify denying a stay during an appeal. See Musslewhite, 14

F.3d at 272. Accordingly, a stay of the Court Order pending appeal would serve the public interest.


                                          CONCLUSION

        For the foregoing reasons, the December 7, 2018 Order (ECF 1919) should be stayed while

on appeal. Al III requests that the Court set an appropriate bond for the relief requested herein, and

Al III also prays for all other relief to which he may be entitled at law or in equity.

        Dated: December 10, 2018




                                                  10
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18                Page 11 of 12 PageID 48280


                                                    Respectfully submitted,
                                                    /s/ Thomas M. Farrell
                                                    Thomas M. Farrell
                                                    State Bar No. 06839250
                                                    McGuireWoods LLP
                                                    600 Travis St., Suite 7500
                                                    Houston, TX 77002
                                                    (713) 571-9191
                                                    (713) 571-9652 (Fax)
                                                    tfarrell@mcguirewoods.com

                                                    Emil Lippe, Jr.
                                                    State Bar No. 12398300
                                                    Law Offices of
                                                    LIPPE & ASSOCIATES
                                                    Merit Tower
                                                    12222 Merit Drive, Suite 1200
                                                    Dallas, TX 75251
                                                    (214) 855-1850
                                                    (214) 720-6074 (Fax)
                                                    emil@texaslaw.com

                                                    ATTORNEYS FOR ALBERT G. HILL, III


                             CERTIFICATE OF CONFERENCE
       I hereby certify that I conferred telephonically with Tom M. Dees, counsel for Heather Hill
Washburne and Elisa Hill Summers, and G. Michael Gruber, counsel for Margaret Keliher, as
independent executor of the estate of Albert G. Hill, Jr., on December 10, 2018. Mr. Dees and Mr.
Gruber indicated that their clients are opposed to the relief sought in this Motion.


                                                    /s/ A. Wolfgang McGavran
                                                    A. Wolfgang McGavran
                                                    State Bar No. 24074682
                                                    2001 K Street N.W., Suite 400
                                                    Washington, DC 20006-1040
                                                    (202) 857-2471
                                                    (202) 828-2971
                                                    wmcgavran@mcguirewoods.com




                                               11
110710844_2
Case 3:07-cv-02020-L Document 1921 Filed 12/10/18               Page 12 of 12 PageID 48281


                               CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the forgoing document was served via ECF
filing on counsel of record on December 10, 2018.

                                                    /s/ Thomas M. Farrell
                                                    Thomas M. Farrell




                                               12
110710844_2
